Exhibit 10.5

Schedule identifying agreements substantially identical to the form of Indemnity
Agreement constituting Exhibit 10.4 hereto entered into by ORBCOMM Inc. and each
of the following persons:

Jerome B. Eisenberg

Marc Eisenberg(1)

John J. Stolte, Jr.

Marco Fuchs

Timothy Kelleher

Didier Delepine

John Major

Gary M. Ritondaro

Robert G. Costantini

Christian G. LeBrun

Brian J. Bell

Patrick A. Shay

 

(1) Marc Eisenberg has also entered into indemnification agreements in
substantially the same form as Exhibit 10.4, in his capacity as director with
the following subsidiaries of ORBCOMM Inc.: Satcom International Group Plc. and
MITE Global Communications S.A. de C.V.